Citation Nr: 1200930	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right arm disability, claimed as neuritis or neuralgia.  

2.  Entitlement to a rating in excess of 10 percent status post right wrist ganglion cyst.  

3.  Entitlement to a compensable rating for a scar, residual to right wrist ganglion cyst removal.  

4.  Entitlement to a compensable rating for right carpal tunnel syndrome.  

5.  Entitlement to an effective date prior to June 6, 2007 for the grant of service connection for status post right ganglion cyst removal.  

6.  Whether there was clear and unmistakable error in the August 29, 2007 rating decision which assigned a single disability evaluation effective June 6, 2007, for the residuals of ganglion cyst removal with carpal tunnel syndrome.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a psychiatric disorder.

9.  Entitlement to total rating due to individual unemployability (TDIU) caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  He had service in the Republic of Vietnam

This case was before the Board of Veterans' Appeals (Board) in February 2010, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disorder, and entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

Unfortunately, after reviewing the record, the Board finds that still additional development is warranted with respect to the issues of entitlement to service connection hypertension, a psychiatric disorder, and for a TDIU.  Accordingly, those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In January 2010 and August 2011, the Veteran had video conferences with the Acting Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  At his video conference on August 23, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate consideration the issue of entitlement to service connection for a right arm disability, claimed as neuritis or neuralgia.  

2.  At his video conference on August 23, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate consideration the issue of entitlement to a rating in excess of 10 percent status post right wrist ganglion cyst.  

3.  At his video conference on August 23, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate consideration the issue of entitlement to a compensable rating for a scar, residual to right wrist ganglion cyst removal.  

4.  At his video conference on August 23, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate consideration the issue of entitlement to a compensable rating for right carpal tunnel syndrome.  

5.  At his video conference on August 23, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate consideration the issue of entitlement to an effective date prior to June 6, 2007 for the grant of service connection for status post right ganglion cyst removal.  

6.  At his video conference on August 23, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate consideration the issue of whether there was clear and unmistakable error in the August 29, 2007 rating decision which assigned a single disability evaluation effective June 6, 2007, for the residuals of ganglion cyst removal with carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for a right arm disability, claimed as neuritis or neuralgia, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  With respect to the issue of entitlement to a rating in excess of 10 percent status post right wrist ganglion cyst, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  With respect to the issue of entitlement to a compensable rating for a scar, residual to right wrist ganglion cyst removal, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  With respect to the issue of entitlement to a compensable rating for right carpal tunnel syndrome, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  With respect to the issue of entitlement to an effective date prior to June 6, 2007 for the grant of service connection for status post right ganglion cyst removal, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met with respect to the issue of whether there was clear and unmistakable error in the August 29, 2007 rating decision which assigned a single disability evaluation effective June 6, 2007, for the residuals of ganglion cyst removal with carpal tunnel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran through his authorized representative, has withdrawn this appeal with respect to the following issues:  entitlement to service connection for a right arm disability, claimed as neuritis or neuralgia; entitlement to a rating in excess of 10 percent status post right wrist ganglion cyst; entitlement to a compensable rating for a scar, residual to right wrist ganglion cyst removal; entitlement to a compensable rating for right carpal tunnel syndrome; entitlement to an effective date prior to June 6, 2007 for the grant of service connection for status post right ganglion cyst removal; and whether there was clear and unmistakable error in the August 29, 2007 rating decision which assigned a single disability evaluation effective June 6, 2007, for the residuals of ganglion cyst removal with carpal tunnel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, with respect to the foregoing issues the Board does not have jurisdiction to review the appeal, and those issues are dismissed.


ORDER

With respect to the issue of entitlement to service connection for a right arm disability, claimed as neuritis or neuralgia, the appeal is dismissed.  

With respect to the issue of entitlement to a rating in excess of 10 percent status post right wrist ganglion cyst, the appeal is dismissed.

With respect to the issue of entitlement to a compensable rating for a scar, residual to right wrist ganglion cyst removal, the appeal is dismissed.

With respect to the issue of entitlement to a compensable rating for right carpal tunnel syndrome, the appeal is dismissed.

With respect to the issue of entitlement to an effective date prior to June 6, 2007 for status post right ganglion cyst removal, the appeal is dismissed.

With respect to the issue of whether there was clear and unmistakable error in the August 29, 2007 rating decision which assigned a single disability evaluation effective June 6, 2007, for the residuals of ganglion cyst removal with carpal tunnel syndrome, the appeal is dismissed.  


REMAND

The Veteran also seeks service connection for hypertension.  During the Veteran's August 2011 video conference, his representative raised contentions to the effect that such disorder is part and parcel of the Veteran's service-connected coronary artery disease.  In so contending, she suggested that service connection for hypertension is warranted on a secondary basis.  38 C.F.R. § 3.310 (2011).  

In evaluating a claim, VA is tasked with considering all issues reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  Therefore, consideration of the claim of entitlement to service connection for hypertension on a secondary basis is warranted.  To date, however, the Veteran has not notified the Veteran of VA's duty to assist her in the development of that aspect of the claim.  Such notification must be sent to the Veteran prior to additional consideration of that issue by the Board.  

The Veteran also seeks entitlement to service connection for a psychiatric disorder, claimed primarily as PTSD.  

In November 2005, the Veteran's wife stated that since service, the Veteran has been unable to sleep and has nightsweats.  That same month the Veteran's brother stated that since service, the Veteran vet not been the same.  Rather, he reports that the Veteran is very nervous.

In August 2010, the Veteran was examined by VA to determine the nature and etiology of any psychological disorder found to be present.  Following the examination, the diagnoses included panic disorder without agoraphobia.  The examiner reported that the Veteran had chronic difficulty with panic attacks and noted that the Veteran's service medical records showed that in Vietnam, he had been treated for an episode that he described as a heart attack.  He reportedly had experienced an increased heart rate, nausea, and fear.  The examiner noted that the incident had occurred on January 19, 2010 and that the Veteran had been treated and released.  The examiner concluded that based on the medical record and the Veteran's recollection, that incident had constituted a panic attack.  The examiner further noted that the Veteran had suffered from that disorder since that time and that it was at least as likely as not that those panic attacks had begun during the Veteran's service in Vietnam.  

At first blush, the VA examiner's opinion appears to provide a nexus between the Veteran's current panic attacks and those he reportedly experienced in service.  However, the Board is unable to find the service treatment record cited by the examiner showing an episode in service manifested by an increased heart rate, nausea, and fear.  Clearly, that episode could not have occurred during the Veteran's service in the Republic of Vietnam on January 19, 2010.  Therefore, the Board finds that as written, the report of the Veteran's August 2010 VA examination inadequate for rating purposes.  Accordingly, it is referred to the VA examiner for clarification.

Finally, the Veteran seeks entitlement to a TDIU.  On VA Form 21-8940, dated in December 2008, the Veteran filed his initial claim for that rating.  He reported that he had a 10th grade education and work experience as a lumberjack.  He also reported that he had become too disabled to work in September 1994.  When the Veteran filed his TDIU claim, he had a combined 10 percent schedular disability rating for the following disorders:  status post right wrist ganglion cyst, evaluated as 10 percent disabling; a scar residual to right wrist ganglion cyst removal, evaluated as noncompensable; and right carpal tunnel syndrome, evaluated as noncompensable.  

In September 2009, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with that decision and perfected an appeal to the Board.

In May 2011, during the pendency of the appeal, VA examined the Veteran to determine the nature and etiology of any cardiovascular disorder found to be present.  In part, the examiner noted that the Veteran's heart disease had an impact on his ability to work, in that he should avoid strenuous activity.  

In June 2011, the RO granted service connection for coronary artery disease, such that the Veteran now has a combined schedular disability rating of 60 percent.  

When, as in this case, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned, provided that if there is one such disability, it is ratable at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2011). 

A total disability rating may also be assigned on an extra-schedular basis for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).

To date, the Veteran has not been given a comprehensive VA examination to determine whether he is precluded from securing or following a substantially gainful occupation due to the effect of all of his service-connected disabilities.  

In light of the foregoing, additional development of the record is necessary prior to further consideration of the claims of entitlement to service connection for hypertension and a psychiatric disorder, and entitlement to a TDIU.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a service connection for hypertension on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  

2.  Return the report of the August 2010 VA psychiatric examination to the examiner.  Request that the examiner review the record and clarify the date that the Veteran's panic disorder was first manifested, as well as the manifestations recorded on that date.  In so doing, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance), that the Veteran's psychiatric disorder is the result of disease or injury incurred in or aggravated by service.  

If the August 2010 examiner is unavailable, request that a different VA psychologist or psychiatrist review the August 2010 report.  Following his or her review, the reviewer must render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's psychiatric disorder is the result of disease or injury incurred in or aggravated by service.  If the reviewer is unable to render an opinion without a full psychiatric examination, such an examination must be performed.  

In any event, the claims folder and a copy of this remand must be made available to the examiner, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Should an additional examination be necessary, the Veteran is advised that it is his responsibility to report for such examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause could include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for a scheduled examination, the report of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims file.  If the notice was returned as undeliverable, that fact must be noted in writing and also associated with the claims folder.  

3.  Also schedule the Veteran for a comprehensive examination to determine the nature and extent of impairment of his service-connected disabilities on his ability to work.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran is unable secure and follow a substantially gainful occupation due solely to his service-connected disabilities.  

The Veteran is reminded that it is his responsibility to report for such examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause could include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for a scheduled examination, the report of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims file.  If the notice was returned as undeliverable, that fact must be noted in writing and also associated with the claims folder.  

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then, readjudicate the issues of entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disorder and entitlement to a TDIU.  In evaluating the claim of entitlement to service connection for hypertension, adjudicate all reasonably raised aspects of the claim, including, but not limited to, entitlement to service connection for hypertension on a secondary basis.  In evaluating the claim for a TDIU, the RO may wish to address the possibility of extraschedular consideration.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


